Exhibit 10.31
AMENDMENT NO. 1 TO
TECHNOLOGY LICENSE AGREEMENT
     This Amendment No. 1 to Technology License Agreement (the “Amendment”) is
entered into as of March 4, 2011 (the “Effective Date”) by and between Atheros
Communications, Inc. (“Atheros”), with principal business address at 1700
Technology Drive, San Jose, CA 95110, and Aruba Wireless Networks (“Company”),
with a principal business address at 1344 Crossman Ave, Sunnyvale, CA 94089.
     Whereas, Atheros and Company entered into the Technology License Agreement
(“TLA”) effective November 1, 2004; and
     Whereas, the parties wish to amend the TLA as set forth herein.
     Therefore, the parties agree as follows:

  1.   The following additional items are hereby added to the chart set forth in
Section 6.1 of Exhibit A to the Agreement:

      Documentation   Modules
Baseband Register Map
   
Host Interface Registers
   
MAC DCU Registers
   
MAC DMA Registers
   
MAC PCU Registers
   
MAC QCU Registers
   

  2.   The documentation listed in Section 1 of this Amendment shall be deemed
“Technical Documentation” and “Confidential Information” as such terms are
defined in the TLA; provided, however, that notwithstanding such designation,
Company shall not disclose the foregoing documentation to any contractors or
other persons, except employees of Company who have a need to use the
documentation for the development, manufacture and support of the Designated
Equipment.     3.   Except as amended hereby, the TLA shall remain unchanged and
in full force and effect.

     IN WITNESS WHEREOF, the parties hereto have executed this Amendment by
persons duly authorized, to be effective as of the Effective Date above written.

     
ATHEROS COMMUNICATIONS, INC.
  ARUBA WIRELESS NETWORKS
 
   
/s/ Dan Rabinovitsj
  /s/ Oren Levy
 
   
Authorized Signature
  Authorized Signature
 
   
Dan Rabinovitsj
  Oren Levy
 
   
Name
  Name
 
   
SVP & GM
  Sr. Director, Commercial Law
 
   
Title
  Title
 
   
9/6/2011
  March 4, 2011
 
   
Date
  Date

 